DETAILED ACTION
This is the first Office action on the merits of Application No. 16/680,680. Claims 1-6 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019, 6/25/2020, and 11/20/2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a power conversion mechanism in claim 1, line 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Noting, claim 2 has sufficient structure and a power conversion mechanism is no longer interpreted under 112(f) for this claim. For claim 1, the 35 U.S.C. 112(f) interpretation is noted in the prior art rejection below. If the 35 U.S.C. 112(f) interpretation is not preferred, it appears the applicant may want to consider adding a structural element to the mechanism such as changing “a power conversion mechanism” to –a power conversion mechanism…and includes a cam member--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 6, lines 2, 4, 6, the phrase “solenoid” renders the claim indefinite because it is unclear since there are two solenoids in the claims. While claim 6 appears directed to the cam fixing mechanism as depicted in Fig. 5, the nomenclature should be changed so it is not the same solenoid as in the solenoid actuator of claim 1. It appears the applicant should amend to –cam fixing solenoid--.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Landino (US Patent Publication 20140346004) in view of Heuver (US Patent Publication 20140216885).
Regarding claim 1, Landino discloses a parking lock device (Fig. 2) comprising: a parking gear (Fig. 2, parking gear 44); a parking pawl (Fig. 2, parking pawl 42) including a meshing projection portion (Fig. 2, second portion 42F) that can mesh with the parking gear; a parking cam (Fig. 2, cam plate 16) configured to be rotatable and Fig. 2, e.g. surfaces 16B-16E) which abuts the parking pawl on an outer circumferential portion of the parking cam (shown in Fig. 2); an actuator (Fig. 2, 40 and paragraph [0037], “the actuator 40 is supported by the transmission housing (not shown) and may be pneumatically, hydraulically, or electrically actuated. However, the actuator may be one of many types of actuators without departing from the scope of the invention”) and a plunger (Fig. 2, rod 40A) and configured to cause reciprocation of the plunger by energizing the actuator; and a power conversion mechanism (This element is interpreted under 35 U.S.C. 112(f) described in the specification as a cam member that reciprocates from the plunger and rotates due to engagement with the projection (paragraph [0030]). In Landino, lever plate 18 has in groove 18G that is an equivalent to the cam groove that is moved by the projection from rod end 40A. The lever plate 18 takes the reciprocal motion of the rod and converts it to rotary motion to rotate the cam. This is interpreted as equivalent to the 35 U.S.C. 112(f) interpretation above.) configured to convert reciprocal motion of the plunger to rotary motion of the parking cam in one direction, wherein the parking lock device is configured to be switchable between a locked position (Fig. 2B) and an unlocked position (Fig. 2A), at the locked position, the parking gear and the meshing projection portion of the parking pawl mesh with each other, so as to stop rotation of the parking gear, and, at the unlocked position, meshing between the parking gear and the meshing projection portion of the parking pawl is canceled (shown in Figs. 2A-2B, see meshing of pawl with gear), and wherein the parking lock device is configured to change a position of the cam surface, which abuts the parking pawl when the parking cam rotates and to be shown in Figs. 2A-2B, see position of cam surface of 16).
	Landino does not explicitly disclose a solenoid actuator including a solenoid.
	Heuver discloses a parking lock device with a solenoid actuator including a solenoid and a plunger and configured to cause reciprocation of the plunger by energizing the solenoid (Fig. 2 and paragraph [0026], “solenoid”). Heuver teaches the solenoid is a known substitute for an electrically actuated parking assembly actuator (paragraph [0026], “any suitable means, such as an electric motor, solenoid, or servo of any sort, etc.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landino to substitute the solenoid of Heuver for the known advantages of having the quick response in actuation due to an electrical signal.
Regarding claim 3, Landino, as modified by Heuver, discloses the parking lock device according to claim 1, wherein in the cam surface of the parking cam, first surfaces (Landino, Fig. 2, 16E. Surfaces include contact surface in Fig. 2B and other inclined surfaces leading to 16F) and second surfaces (Landino, Fig. 2, e.g. 16C. Surfaces include 16C and 16D) are alternately provided in a circumferential direction (Landino, Fig. 2, e.g. shows one alternative first surfaces then second surfaces.), the first surface being configured that the parking gear and the meshing projection portion of the parking pawl mesh with each other in a state where the parking pawl abuts the first surface (Landino, Fig. 2B), and the second surface being Landino, Fig. 2A).

Allowable Subject Matter
Claims 2 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not disclose or render obvious the parking lock device wherein: the power conversion mechanism includes a cam member and a projection, the cam member being configured to reciprocate and be rotatable in an interlocking manner with the plunger, and the projection being projected toward the cam member from a sleeve that accommodates the cam member; and the cam member is provided with a cam groove that is engaged with the projection, the cam groove being provided with an inclined surface that causes rotation of the cam member in one direction when the cam member abuts the projection in conjunction with the reciprocal motion of the cam member, in combination with the other elements required by claim 1.

	Regarding claim 4, the prior art does not disclose or render obvious the parking lock device further comprising: a one-way clutch configured to inhibit rotation of the parking cam in a reverse direction of the parking cam; and a cam fixing mechanism configured to urge the parking cam in the reverse direction of the parking cam in a state where the solenoid is not energized, in combination with the other elements required by claim 1.
	Claims 5-6 are allowable because of the dependence on claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burgardt (US Patent Publication 20140060994), Nakamura (US Patent Publication 20100108460), and Burgardt (US Patent 9242623) disclose a parking lock device with a rotatable parking cam causing the parking pawl to engage the parking gear.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655